                      Case 1:18-cv-11386-VSB-KHP Document 131 Filed 11/10/20 Page 1 of 2

                                                           LAW OFFICES
                                       GREENBLUM & BERNSTEIN, P.L.C.
NEIL F. GREENBLUM                        P ATEN T, COPYR IG HT AND TR AD E MARK MATT ERS          WALTER SCHLAPKOHL, Ph.D.
BRUCE H. BERNSTEIN                                                                                NAOKO OHASHI *
JAMES L. ROWLAND
                                                   1950 ROLAND CLARKE PLACE
                                                                                                  HARRY J. GWINNELL◊
ARNOLD TURK ∆                                        RESTON, VA 2 0 1 9 1 -1 41 1                 JEFFREY H. HANDELSMAN *
MICHAEL J. FINK                                                                                   KENNETH H. SALEN ◊
STEPHEN M. ROYLANCE ◊                                  TEL: (7 0 3 ) 7 16 -1 19 1                 SOK K. HONG ◊
ROBERT W. MUELLER
                                                       FAX: (7 0 3 ) 7 1 6 -11 80                 TAI KONDO 
WILLIAM E. LYDDANE                                                                                JEFFREY R. BOUSQUET ◊
WILLIAM S. BOSHNICK *                            EMAIL: gbpatent@gbpatent.com                     GARY M. JACOBS ◊
PAUL A. BRAIER, Ph.D.
                                                                                                  JAMES A. GROMADA
P. BRANKO PEJIC *                                      www.gbpatent.com                           SHAWN A. HAMIDINIA, Ph.D.
JOHN PRETA *
                                                                                                  ALI M. IMAM *
DANIEL B. MOON
                                                                                                  CHAD E. GORKA
BRUCE H. STONER, JR. ◊
                                                                                                  CHUONG T. NGUYEN *
ENOCH PEAVEY
                                                                                                  JAMES A. DONEGAN 
SEAN C. MYERS-PAYNE, Ph.D.
                                                                                                     _________
JONATHAN R. MILLER *
STEVEN B. POLLICOFF *
                                                                                                 * ADMITTED TO A BAR
BARRY I. HOLLANDER ◊                                                                               OTHER THAN VA
GARY V. HARKCOM *◊                                                                                 REGISTERED PATENT AGENT
JAMES P. BONNAMY                                                                                  ◊ OF COUNSEL
JILL M. BROWNING                                                                                  ∆ SENIOR COUNSEL



                                                    November 10, 2020

            VIA ECF and E-Mail

            The Honorable Vernon S. Broderick
            United States District Court
            for the Southern District of New York
            Thurgood Marshall United States Courthouse
            40 Foley Square, Room 415
            New York, New York 10007


                             Re:   Spectrum Dynamics Medical Limited v. General Electric Company, et al.,
                                   Civil Action No. 18-cv-11386 (VSB)


            Dear Judge Broderick:

                    We represent Plaintiff Spectrum Dynamics Medical Limited (“Plaintiff” or “Spectrum”)
            in the above-referenced action. On behalf of Plaintiff, we write pursuant to Rule 5.B of your
            Honor’s Individual Rules & Practices in Civil Cases to respectfully request permission to file
            Plaintiff Spectrum Dynamics Medical Limited’s Memorandum Of Law In Support Of Its Motion
            For Leave To File A Sur-Reply In Further Opposition To Defendants’ Motion To Dismiss In
            Part Plaintiff’s Compulsory Counterclaims [D.I. 108] as well as Exhibits 2 and 3 to the Pejic
            Declaration under seal and in redacted form.

                    Plaintiff’s requested redactions are limited to several quotations and references to a
            document (Exhibit 4 to the Declaration of P. Branko Pejic) produced by Defendants and
            designated as “Highly Confidential-Attorneys’ Eyes Only”. Additionally, Plaintiff requests
            leave to file Exhibit 4 in its entirety under seal.

                    Plaintiff’s counsel has conferred with Defendants’ counsel, with Defendants’ requested
            redactions reflected in the instant request.
      Case 1:18-cv-11386-VSB-KHP Document 131 Filed 11/10/20 Page 2 of 2


The Honorable Vernon S. Broderick November 10, 2020                                       Page -2-

        Plaintiff’s proposed redactions are highlighted in blue in the enclosed copy of Plaintiff
Spectrum Dynamics Medical Limited’s Memorandum Of Law In Support Of Its Motion For
Leave To File A Sur-Reply In Further Opposition To Defendants’ Motion To Dismiss In Part
Plaintiff’s Compulsory Counterclaims [D.I. 108] as well as Exhibits 2 and 3 to the Pejic
Declaration.

         For the aforementioned reasons, Plaintiff respectfully requests permission from this Court
to file Plaintiff Spectrum Dynamics Medical Limited’s Memorandum Of Law In Support Of Its
Motion For Leave To File A Sur-Reply In Further Opposition To Defendants’ Motion To
Dismiss In Part Plaintiff’s Compulsory Counterclaims [D.I. 108], and Exhibits 2-4 to the Pejic
Declaration under seal and in redacted form.


                                                     Respectfully submitted,

                                                     /s/ Neil F. Greenblum

                                                     Neil F. Greenblum

cc:    All counsel of record (via email and ECF)
